Citation Nr: 1821901	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  09-28 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a neck disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 
INTRODUCTION

The Veteran served honorably in the United States Army from July 1973 to July 1976, followed by Army National Guard service from July 1976 to July 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In June 2012, the Veteran testified before the undersigned sitting at the RO.  A transcript of that hearing is of record.

In November 2012 the Board reopened the previously denied claims of service connection for a low back disorder and a neck disorder.  The Board then remanded the newly reopened claims for additional development on the merits, including obtaining treatment records and providing a VA examination.  These issues were again before the Board in September 2014, when the Board denied entitlement to service connection for a low back disorder and a neck disorder. 

The Veteran appealed the Board's September 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2015 the Court granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), and vacated the Board's decision and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the JMR.  In October 2015 the Board remanded the case to the Agency of Original Jurisdiction (AOJ) with orders to further investigate potentially outstanding Army National Guard medical records in accordance with the JMR.  

The case was again before the Board in June 2016, after the AOJ had attempted compliance with the previous remand order and issued a Supplemental Statement of the Case (SSOC).  However, in December 2015 on the same day the SSOC was mailed out, the Veteran submitted three new lay statements from fellow service members and identified a new potential source of service treatment records (STRs).  In light of the newly identified potential source of STRs, the Board remanded the case to the AOJ with orders to further investigate possible STRs from both Fort Campbell, Kentucky and Fort Blanding, Florida.  

The Board again remanded the claim for additional development in May 2017.  The Board finds that the RO substantially complied with the remand instructions and that any lack of compliance was cured by subsequent remands.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  


FINDINGS OF FACT

1.  The evidence is insufficient to show that the Veteran's low back disability had its onset in service, manifested to a compensable degree within one year of separation, or is otherwise related to service. 

2.  The evidence is insufficient to show that the Veteran's neck disability had its onset in service, manifested to a compensable degree within one year of separation, or is otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for a neck disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In order to establish service connection for a disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). 

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C. §§ 1110, 1101, 1112, 1113, 1137 (2012); 
38 C.F.R. §§ 3.307, 3.309.

When a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state. "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States; at all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007). Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a member of the National Guard must have been ordered into Federal service by the President of the United States, 10 U.S.C. 
§ 12401, or must have performed "full-time duty" under the provisions of 38 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

ACDUTRA is full time duty for training purposes performed by Reservists and members of the National Guard pursuant to 38 U.S.C. §§ 316 , 502, 503, 504, or 505.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and members of the National Guard pursuant to 38 U.S.C. §§ 316 , 502, 503, 504, or 505. 
38 U.S.C. § 101(23); 38 C.F.R. § 3.6(d).

Service connection may be granted for disability resulting from disease or injury incurred during ACDUTRA or injuries incurred during INACDUTRA, or from an acute myocardial infarction (heart attack), a cardiac arrest or a cerebrovascular accident (stroke), which occurred during such training.  See 38 U.S.C. §§ 101(24), 106 (West 2014); 38 C.F.R. § 3.6(a).  Service connection is not legally merited when the disability results from a disease process during INACDUTRA.  See, e.g., Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

The Veteran asserts his low back and neck injuries had their onset in service. 

In an August 2006 statement, the Veteran reported that he first had back pain in July 1974 at Fort Campbell and then again in 1975 in Germany.  He reported that his neck condition began in 1978 during training in Florida.  Notably, the Veteran did not mention any specific injury to his back or neck.  

During the June 2012 Board hearing, the Veteran reported that he injured his back while playing softball and basketball during active duty.  He further reported 
he sustained injuries during annual training with the Alabama Army National Guard.  See June 2012 Hearing Transcript.  As to the low back, he also claimed that his disability was caused by a dye injection he received in 1974 when the medical service providers thought he was passing a kidney stone.  

The Veteran also reported that he injured his back playing basketball at Fort Campbell.  See January 2016 Correspondence.  He also indicated he injured his neck playing basketball in 1978 during two week training in Camp Blanding.  Id.  

Here, the evidence shows that the Veteran has back disabilities of lumbar spondylosis, mild-to-moderate foraminal stenosis at L1-L2, a small right foraminal bulge with mild foraminal encroachment at L3-L4, mild-to-moderate foraminal stenosis at L4-L5, and mild facet joint hypertrophy with mild foraminal encroachment at L5-S1.  In addition, he has neck diagnoses cervical spondylosis, moderate bilateral neural foraminal stenosis at C3-C4 and mild bilateral neural foraminal stenosis at C5-C6, C6-C7, and C7-T1.  See VA Treatment Records.  Thus, the issue that remains disputed is whether his low back and neck disabilities had their onset in service, manifested to a compensable degree within one year of service separation, or are otherwise related to service.  To this end, the preponderance of the evidence is against the Veteran's claim.  

The available service treatment records are silent for complaints of or treatment for a low back or neck disability.  During his March 1976 separation examination, the Veteran's back and neck were found to be normal and he did not report a history of low back or neck injury.  The 1974 treatment note regarding his possible kidney stone is also silent for complaints of back or neck pain.  

During a March 2002 general medical examination the Veteran reported occasional low back pain at the lumbosacral spine on and off for the past seven or eight years.  He reported a history of back injury caused from back strain from stepping into a whole.  The Veteran denied any other active medical conditions at the time.   

An August 2006 treatment record indicates the Veteran complained of neck pain and reported no known injury.  A November 2006 VA treatment note indicates that the Veteran reported neck pain and indicated that he had no trauma to cause the neck pain.  He reported that his neck pain began after his nerve block in the neck to help his hand pain.  

The Veteran was afforded a VA examination in July 2017.  The examiner opined that it is less likely than not that the Veteran's low back and neck disabilities were related to service.

Regarding the low back, the examiner reasoned that the service treatment records do not contain notes of any back problems related to basketball or any other inciting events during active service and post-service clinical notes in January 2013 and December 2012 report of a motor vehicle accident in September 2012 resulting in back pain not related to his alleged injury in service.   

Similarly, regarding the Veteran's neck disability, the examiner reported that there were no service treatment notes showing a neck injury and clinical notes in December 2012 and January 2013 show a motor vehicle accident and a February 2006 post service treatment note shows a work related incident in 1999 resulting in a neck injury suggesting that his neck condition is not related to an injury in service.  

The Board finds that the VA examiner's opinion adequate and highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided adequate rationales for the opinion, and the opinions were based on an examination and interview of the Veteran, as well as on a review of the service treatment records, the post-service treatment records and examinations, and the lay statements of the Veteran.  The opinions considered an accurate history, were definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the most persuasive evidence of record shows that the current low back and neck disabilities are not related to injuries in service.  

The Board has also considered the Veteran's assertions that his current back and neck injuries are a result of injuries he reportedly experienced in service.  Notably, the Veteran also included several statements from a fellow service-member indicating the Veteran suffered injuries while at Fort Campbell and Camp Blanding.  See September 2016 Correspondence.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person. 38 C.F.R. 
§ 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  It is also well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Similarly, with respect to the lay statements from fellow Veterans of record, even accepting these statements as true, there is no competent evidence to show that the Veteran's current disabilities are related to the reported in-service injuries.  Whether the Veteran's disabilities are related to service requires medical expertise to determine.  Thus, the Board finds the VA medical opinions more probative than the statements of the Veteran had his associates.  

Moreover, the Board finds that the lay claims from the Veteran are less than credible.  Notably, post-service medical record contains opinions by healthcare providers indicate that the Veteran participated in "self-limiting behavior" apparently to obtain additional monetary benefit in connection with his work related left thumb laceration. See July 2000 and August 2000 Health South Treatment Records; September 2000 Work Capacity Assessment.  Post service treatment records also show that the Veteran denied specific injury with respect to his low back and neck disabilities.  In addition, the Veteran's credibility is also undermined by the fact that the February 2006 VA treatment record shows the Veteran reported his neck pain started following treatment for his left thumb laceration in 1999.  Id.

The Board has also considered whether service connection is warranted on a presumptive basis.  However, the evidence does not show that the Veteran's low back and neck symptoms manifested to a compensable degree within 1 year from separation.
Therefore, the Board finds that the most probative evidence of record shows that the Veteran's current low back and neck disabilities were not caused by his military service.  Accordingly, the Board finds that entitlement to service connection for low back and neck disabilities is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a low back disability is denied. 

Entitlement to service connection for a neck disability is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


